Allowable Subject Matter

Applicant’s Amendment filed on 11/17/2021 have been fully considered. Claims 1-22 are allowed. 


Reasons for Allowance

In responses to Applicant’s remarks made on page 8 recited: “Simonov in view of Eberline fails to disclose "in response to the synchronization event for unmounting the shared folder, move the unsynchronized content item to a user account folder on the client device," as recited in claim 1. Eberline merely teaches, as illustrated in FIGS. SA and SD, that when a child object is in the local list but not the server list, that if the child object is not a folder object, that the child object is deleted (547).”

Eberlein discloses in col.1, lines 58-64 where he disclosed a method of identifying the first child object (e.g., “shared folder”) is selected for selective synchronization, and converting the first child object to an orphan object (e.g., “synchronization events unmounts the shared folder”), wherein the orphan object is stored in the first database but is inaccessible by traversing the first folder structure (e.g., “shared folder is no longer accessible to the user account”) 
However, Eberlein does not explicitly discloses performing cited steps “in response to the synchronization event for unmounting the shared folder,” as applicant claimed.

Simeonov, alone, or in combination with Eberlein do not teach or suggest each limitation of claim 1 as described above.  

All independent claims recite the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154  
/HOSAIN T ALAM/     Supervisory Patent Examiner, Art Unit 2154